Citation Nr: 1110577	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  05-18 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a disability status post coronary arteriography due to angina pectoris and tachycardia.

3. Entitlement to service connection for temporomandibular joint disease (TMD).


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1972 to April 1976 and from January 1986 to January 2002.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in April 2007, June 2009, and September 2010.  This matter was originally on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issues of entitlement to service connection for a disability status post coronary arteriography due to angina pectoris and tachycardia and TMD are addressed in the REMAND portion of the decision below and are REMANDEDto the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Hypertension was diagnosed during active service.


CONCLUSIONS OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that in light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2010).  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the Veteran's service treatment records indicate that he was diagnosed with hypertension in 2001 during his second period of service.  There is no indication in the available medical records that the Veteran was diagnosed with hypertension prior to his second period of service.  Thus, service connection for hypertension is warranted.


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

The Veteran's service treatment records indicate a diagnosis of dysfunctional displacement right TMJ and complaints of chest pains and pressure as well as symptoms of tachycardia on electrocardiogram and angina.

On the Report of Medical History completed in conjunction with his retirement physical, the Veteran reported frequent or severe headache, shortness of breath, pain or pressure in chest, palpitation or pounding heart, and heart trouble.   

On the Physician's summary and elaboration of all pertinent data, the examiner noted that the Veteran had been diagnosed with frequent/severe headache and that the first occurrence was January 3, 2002 which occurred three or four times a week, and which had decreased with treatment.  The examiner noted that the cause was believed to be TMD/dental condition along with stress and muscle condition.  The examiner noted that the Veteran was taking over-the-counter medications as headache occurred and wore a mouth piece at night for treatment of the condition.

The examiner noted that the Veteran experienced shortness of breath which was currently not diagnosed as a condition.  The examiner noted that at one time it was diagnosed as a condition when admitted into hospital for heart condition attributed to angina.  The examiner noted that the first occurrence was in February or March 2000 and was due to physical exertion and that when physical exertion ended, condition stopped after a period of time.   

The examiner noted that the Veteran had been diagnosed with pain and pressure in his chest February or March 2000 and that the cause was believed to be due to angina and high blood pressure, that he was treated with hospitalization, change in diet, exercise, high blood pressure medication (Zestril 20 mg) and aspirin once a day.  The examiner noted that the Veteran did not believe that he had full recovery and had a high pulse rate as a complication.  The examiner noted that the Veteran had been diagnosed with palpitations or pounding heart, and heart trouble due to angina, lack of exercise, job stress and diet.  

On the clinical examination for retirement from service, the Veteran's heart was evaluated as normal and the only dental condition noted was caries tooth number 29.    

With respect to the issue of entitlement to service connection for a disability status post coronary arteriography due to angina pectoris and tachycardia, the Board notes that the January 2002 retirement examiner noted that the Veteran had been admitted to Midwest Regional Hospital in March 2000 with heart condition and again in June 2000 for heat exhaustion.  Thus, the Board finds that an attempt should be made to obtains these records and associate them with the claims file.
	
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any post-service VA or non-VA medical treatment for any cardiac problems and TMD that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file including treatment at Midwest Regional Hospital in Oklahoma in March 2000 and June 2000.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2The Veteran should be afforded the appropriate VA examination(s) to determine if he currently has a chronic cardiac disability or TMD related to his military service.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner(s) should identify all current, chronic cardiac diagnoses or TMD and  provide an opinion as to whether it is at least as likely as not that the Veteran's current disability is related to the symptoms documented during the Veteran's active duty service or are proximately due to or chronically worsened by his service connected hypertension.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


